Citation Nr: 1526587	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities was 70 percent on May 3, 2011, one year prior to the date of the claim for a TDIU, with at least one of the service-connected disabilities being rated at 40 percent disabling; the Veteran's combined rating increased to 80 percent on May 3, 2012, and has remained at 80 percent since that date.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Analysis

On May 3, 2011, one year prior to the date of the Veteran's claim for a TDIU, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of left ankle sprain with arthralgia, rated as noncompensable.  The Veteran's combined rating for his service-connected disabilities was thus 70 percent on May 3, 2011, and he had at least one service-connected disability ratable at 40 percent or higher.  The November 2012 rating decision increased the Veteran's disability rating for the service-connected residuals of left ankle sprain with arthralgia from noncompensable to 10 percent, effective May 3, 2012.  Accordingly, on May 3, 2012, the Veteran's combined disability rating increased from 70 percent to 80 percent, and he continued to have at least one service-connected disability ratable at 40 percent or higher.  Thus, the percentage requirements for a TDIU were met during the entire period on appeal.  38 C.F.R. § 4.16(a).

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in May 2012, that he has a high school education with no additional training.  The VA Form 21-8940 reflects that the Veteran stopped working in January 2011 after working since September 2006 as a checker and assistant manager at a grocery store.  Other evidence of record indicates that, prior to September 2006, the Veteran worked for the same employer in a different position since 1997.  See, e.g., January 2011 VA psychological examination.  The Veteran indicated that he left his last job due to the service-connected PTSD, hearing loss, and tinnitus.

The Veteran indicated on his substantive appeal that he takes Buspirone and Trazadone for his PTSD, and that the Buspirone causes drowsiness, blurred vision, and nervousness.  He further stated, "There are certain times of every month where I am not getting proper rest or sleep and the safest place for me is at home around my wife."  In addition, he stated that his psychiatric symptoms escalate for approximately one week of each month.  During these flare-ups, his "whole world is out of proportion," and he "cannot function at any level of employment."  He also noted that his tinnitus negatively impacts his ability to concentrate.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2014.

The Veteran was provided a VA psychiatric examination in January 2011.  At the examination, the Veteran reported that he worked for the American Can Company for 25 years.  He was fired from that job three separate times for alcohol-related issues, and finally in 1995 found himself unemployed for two years.  He reported that his employment history with the grocery store, which began in 1997, was "great," but that six months prior to the examination he experienced a significant increase in stress and anxiety symptoms.  He indicated that the constant interactions with the public increased his suspicions of people and made him nervous.  The Veteran was still working at the time of the examination, and indicated that he planned to take early retirement within the next few months because he could not "take the stress anymore."  In terms of family relationships, he reported being married to his wife for 31 years and having no children.  He indicated that his marriage involved verbal abuse on his part, but that his relationship with his wife "is okay."  The Veteran cited stress as the cause of his impatience and intolerance toward his wife.  The Veteran also reported regular communication with his mother.  In terms of social relationships, the Veteran reported that he did not have friends and stated, "I keep to myself."  He suspected that he did not have friends because he did not trust others.  However, he did indicate that he associated with some people from church.  In terms of activities and leisure pursuits, the Veteran reported reading, watching television, and participating in his church.  The Veteran reported suicidal ideation without actual intention, and that he frequently loses control and does not know why.  The examiner noted that the Veteran's PTSD symptoms "have led to significant deficiencies with regard to occupational, interpersonal, legal, and social functioning."  The examiner attributed the Veteran's verbal abuse of his wife and increased irritability to mood lability secondary to poor coping skills and decreased sleep.

The Veteran was provided a VA audiological examination in July 2011.  Audiological testing performed in conjunction with the July 2011 VA examination revealed poor performance on speech recognition testing.  Specifically, the Veteran's speech recognition scores were 64 percent for the right ear and 62 percent for the left ear.  The VA examiner opined that the Veteran's degree of hearing loss would cause communication difficulties in all listening environments.

The Veteran was provided a VA general medical examination in September 2012. At the examination, the Veteran reported sleeping only three hours at a time due to nightmares related to his PTSD.  He further reported that he left his last job in January 2011 due to personality issues related to his PTSD, and due to difficulty standing for prolonged periods of time as a result of left ankle pain.  Examination of the Veteran's left ankle revealed reduced left ankle plantar flexion without objective evidence of painful motion, and reduced left ankle plantar dorsiflexion with objective evidence of painful motion.  The September 2012 VA examiner opined that the Veteran has pain with prolonged standing and walking but would be able to perform at least sedentary work.  The September 2012 VA examination included audiological testing; however, the VA examiner opined that the test results did not appear to reflect maximal efforts.  Therefore, the examiner did not provide the testing results or an opinion as to the likely effect the Veteran's service-connected hearing loss and tinnitus have on his ability to secure or follow a substantially gainful occupation.

The Veteran was provided another VA psychiatric examination in September 2012.  At the examination, the Veteran reported that his relationship with his wife of 33 years was stable, but involved ongoing verbal conflicts.  He reported feeling more on edge since leaving his last job due to increased time together with his wife.  He indicated that he tried exercising at a YMCA, but did not like the social environment.  He indicated that he is not an outgoing person and is most comfortable being by himself.  He reported that he enjoys reading and feels that his wife "gets in the way."  He reported being a member of Veterans of Foreign Wars, but that he does not attend meetings.  He does not perform volunteer work.  He attends church, enjoys reading his bible, and spends time watching television.  He socializes with the pastor of his church "every now and then," and infrequently socializes with his wife's friends.  He goes to the movies occasionally with his wife, and will also go to the grocery store with his wife as needed, but tries to shop as quickly as possible.  He is independent in his activities of daily living and in tending to his own finances.

At the September 2012 VA psychiatric examination, the Veteran also reported that, in terms of employment history, he left his last job at the grocery store in January 2011 because the social interaction was too much for him.  He further reported that, prior to leaving that job, he had several customer complaints regarding his interactions and attitude.  In terms of specific symptomatology, the Veteran endorsed regular anxiety, depression at times, exaggerated startle response, panic attacks once per week, feeling unsafe in his surroundings especially when in public, feeling discomfort in crowds, problems with attention and concentration, and difficulty sleeping.  He also reported fleeting suicidal thoughts without formal plan or intention.  The September 2012 VA psychological examiner opined that the Veteran's PTSD manifests in symptoms productive of occupational and social impairment with reduced reliability and productivity.  The examiner further opined that the Veteran's functioning improved since his last examination, in large part due to his retirement from work.  The examiner stated, "If he were to return to work, his functional impairment would be significantly worse due to exacerbation of his stress, irritable temperament, and depressed mood."  However, the examiner opined that the Veteran's PTSD does not prevent him from obtaining or maintaining employment.  Rather, the Veteran could be successful in an occupation where his social interactions were limited and he was given the freedom to work at his own pace.

The Veteran was provided another VA audiological examination in December 2013.  Audiological testing performed in conjunction with the examination revealed improved hearing both in terms of puretone thresholds and speech discrimination scores.  Specifically, the Veteran's speech recognition scores were 100 percent for the right ear and 98 percent for the left ear.  The Veteran reported difficulty hearing the television and understanding conversation due to his hearing loss.  The VA examiner opined that the Veteran's tinnitus does not impact his ability to work.

In summary, the record shows that the Veteran has a high school education, has a history of working physical jobs and jobs involving interaction with the public, and most recently worked as a checker and manager at a grocery store.  He left that position in January 2011 because he could not tolerate the level of social interaction required, and because he was having difficulty with the amount of standing and walking required.  The Veteran has been married to his wife for several decades, but has indicated that the relationship is strained by verbal conflict and his feeling that his wife "gets in the way."  He denies having friends, but does socialize on occasion with his pastor and with his wife's friends.  He is able to go to church, the movies, and the store, but generally avoids going into public and interacting with others.  He reports psychiatric symptoms of anxiety, depression, exaggerated startle response, panic attacks once per week, feeling unsafe in his surroundings especially when in public, discomfort with crowds, lack of attention and concentration, difficulty sleeping, and suicidal ideation without plan or intent.  He has reported side effects from his psychiatric medications of drowsiness, blurred vision, and nervousness.  He has reported that his psychiatric symptoms flare up for approximately one week of each month.  According to the medical opinions of record, the Veteran is able to perform at least sedentary work despite his service-connected left ankle disability.  The Veteran's hearing loss causes communication difficulties in all listening environments.  The December 2013 VA examiner opined that the Veteran's service-connected tinnitus does not impact his ability to work; however, the Veteran has indicated that the tinnitus affects his ability to concentrate.  The September 2012 VA psychological examiner opined that the Veteran's psychiatric symptoms have improved since he retired in January 2011, and that his symptoms would likely worsen if he returned to work.  However, according to the September 2012 VA psychological examiner, the Veteran's PTSD does not prevent him from securing or following a substantially gainful occupation.  Rather, from a psychiatric standpoint, the Veteran would be able to perform work that involves limited social interaction and allows him to work at his own pace.

Thus, the medical evidence of record is clear in showing that the Veteran has physical limitations due to his service-connected left ankle disability.  The September 2012 VA general medical examiner's opinion that the Veteran would be able to perform at least sedentary work is probative evidence that, in terms of physical exertion, the Veteran would be able to perform up to light work not involving prolonged standing or walking.  In addition, the July 2011 VA examiner's opinion is probative evidence that the Veteran's service-connected hearing loss would prevent him from working in loud environments and in positions where communication is a central part of the job duties.  Although the December 2013 VA examiner opined that the Veteran's service-connected tinnitus does not impact his ability to work, the Veteran has provided competent and credible evidence that the tinnitus reduces his ability to concentrate.  The probative evidence of record also shows that the Veteran's PTSD symptoms reduce his ability to concentrate.  Indeed, the September 2012 VA psychological examiner essentially opined that the Veteran would be limited to positions that allow him to perform work at his own pace.  Thus, the Veteran would be able to perform only relatively simple work that does not require sustained concentration, persistence, and pace.  Furthermore, the evidence clearly shows that the Veteran's psychiatric symptoms limit his ability to interact with others.  In essence, based on the probative evidence of record, the Veteran would be able to secure and follow relatively simple light or sedentary work in a quiet environment where social interaction is limited and where he is allowed to work at his own pace.

The Board finds that the evidence shows further limitations due to the service-connected disabilities.  Specifically, in his substantive appeal, the Veteran reported medication side effects of drowsiness, blurred vision, and nervousness.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, drowsiness, blurred vision, and nervousness are known significant side effects of Buspirone.  See UpToDate, http://www.uptodate.com/contents/buspirone-drug-information?source=search_result&search=Buspirone%3A+Patient+drug+information&selectedTitle=2%7E79 (last visited June 18, 2015).  Additionally, in his substantive appeal, the Veteran also indicated that, for approximately one week out of each month, his PTSD symptoms increase in severity.

The Veteran has a limited vocational profile in terms of background, education, skills, and work history.  He has limited physical capacity due to the service-connected left ankle disability.  His psychiatric symptoms limit his ability to engage in social interaction and to maintain concentration, persistence, and pace.  Such limitations would preclude him from performing his prior work in a factory and in a grocery store.  In addition, he experiences significant side effects from his psychiatric medications.  Furthermore, the September 2012 VA examiner opined that the Veteran's psychiatric symptomatology would likely increase if he were to go back to work.  The Board finds this opinion to be persuasive.  Thus, the probative evidence of record demonstrates that the Veteran's already significant psychiatric symptoms would likely increase further in severity if the Veteran were to return to work.

In view of the foregoing, the Board finds that the Veteran would be capable of no more than marginal work in a sheltered environment where he is afforded special accommodations not provided to the general workforce, such as being able to work at his own pace and accommodating an increase in psychological symptoms for one week of each month.  Therefore, the Board concludes that the probative evidence of record demonstrates that it is at least as likely as not that the Veteran is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


